El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El demandante, que alega que ciertos pagarés que están en poder del demandado habían sido satisfechos, estableció demanda para que se decretara la extinción de la deuda y condenara al demandado a verificar la entrega de los refe-ridos pagarés cancelados. El demandado formuló su con-testación negando que se hubiera hecho dicho pago y por vía de contra-demanda, a la que se llama reconvención, trató de recobrar él importe de los pagarés. Al contestar el de-mandante a dicha reconvención y después de líacer una ne-gativa general, alegó haber verificado el pago de dichos pa-garés y que en todo caso la deuda estaba prescrita por vir' tud del término de tres años que ha transcurrido de acuerdo con el Código de Comercio.
El demandado apela de una sentencia por la que se deses-tima la reconvención y ordena la cancelación, de ambos pa-garés, el mayor de $425 por haber sido satisfecho, y el me, nor de $150 por haber prescrito la acción para hacerlo efectivo.
Alega que la corte inferior cometió error—
Primero, al no obligar al demandante a elegir entre dos defensas contradictorias, o sea el pago y la prescripción.
Segundo, al declarar con lugar la demanda y sin lugar la reconvención por razón del pago, y
Tercero, al sostener la alegación de prescripción.
Por la razón de que los estatutos de prescripción se fun-dan no enteramente pero en gran parte en la presunción del pago, no existe incompatibilidad alguna inherente en ale-garse tanto el pago como la prescripción de la acción de acuerdo con el estatuto.
En lo que respecta a la cuestión de hecho referente al pago del pagaré de mayor cantidad de un examen cuidadoso de los autos no aparece semejante error manifiesto que jus-tifique la revocación de la sentencia de la, corte inferior.
El demandante en la silla testifical negó claramente la *838alegación de haberse verificado el pago total del pagaré de menor cantidad, y renunció tácitamente al privilegio estatu-torio alegado por sn abogado, alegando haber satisfecho so-lamente la snma de $50 a cuenta de dicho pagaré, exponiendo en efecto qne jamás se había negado sino qne estnvo dis-puesto y deseoso de pagar y en -varias ocasiones trató de hacer efectivo el saldo de $100, insistiendo, sin embargo, en la entrega de ambos pagarés y qne se le diera recibo en pago de la totalidad de la deuda. El juez sentenciador declaró probado qne los $50 qne se dice fueron satisfechos a cnenta del pagaré de menor cantidad no fueron realmente pagados, sino qne era para obrar otras snmas qne no es necesario mencionar aqní.
La teoría de la corte inferior fné qne tal reconocimiento de deuda despnés de transcurrido el término fijado en el es-tatuto se hizo demasiado tarde y no podía revivir el pagaré ya prescrito. Pero se resolvió además, qne en todo caso, habiendo sido traspasado el pagaré a nn tal G-allart, endo-sado por el librado “como fiador y principal pagador,” el contra-demandante no podía recobrar a falta de prneba de qne él había vuelto a ser el dueño del pagaré y de qne la snma del mismo no había sido pagada a Gallart.
Prescindiendo de la manifestación jnrada del demandante a qne se ha hecho referencia, las declaraciones de otros tes-tigos qne no fneron contradichas y qne no fueron tomadas en consideración más bién qne descreídas por el jnez senten-ciador, muestran qne el pagaré fné endosado al banco por el librado y por el banco a Gallart para sn cobro y al ne-garse el dendor a verificar el pago sin hacerse la entrega del otro pagaré y los recibos como queda dicho, fné devuelto al primitivo librado o sea al contra-demandante.
El artículo 944 del Código de Comercio prescribe de modo expreso qne el reconocimiento de las obligaciones es sufi-ciente para interrumpir la prescripción y éste “empezará a contarse de nuevo” en caso de tal reconocimiento “desde el día en que se haga.”
*839“Es una regla general que una nueva promesa de pagar una deuda o un reconocimiento sin condiciones de una deuda del que puede inferirse una promesa de pago hará que el caso no quede su-jeto a los preceptos del estatuto cuando no va acompañado de al-guna negativa a hacer el pago o de tales circunstancias que recha-sen la suposición o dejen en duda si la persona intentaba o no pro-longar el término de prescripción legal, aun cuando no exista pro-mesa expresa por parte del deudor. T se ha resuelto que hasta el más leve .reconocimiento es suficiente. Sin embargo, no es el mero reconocimiento de una deuda que existe lo que hace desaparecer el impedimento. Cuando se admite que una deuda está vencida, surge de la ley la promesa de pagarla. Y es esta nueva promesa, ya se haga de modo expreso o se deduzca del reconocimiento como deduc-ción legal, lo que ha de considerarse que revive la antigua promesa, o que da validez al remedio, el cual, por el lapso de tiempo, ha que-dado extinguido, poniendo al acreedor en condiciones de recobrar su deuda por virtud de su primitivo contrato.” 17 R. C. L. p. 889, § 248.
“ * * La regla general es, según parece, que no existe distinción entre el efecto legal de un reconocimiento o pago hecho antes o después de correr el término fijado en el estatuto, pues en uno u otro caso el efecto es destruir el principio del supuesto pago en que se basa el estatuto. Y la deuda original es una causa legal suficiente para la promesa ya se haga ésta antes o después de correr el término de la prescripción. ’ ’ Idem., p. 894, § 252.
Debe revocarse la sentencia en cuanto al pagaré de $150 y al derecho del contra-demandante a cobrarlo, y confirmarse en los demás extremos.

Confirmada la sentencia apelada en cuanto de-claró con lugar la cancelación del pagaré de $425 y revocada en cuanto ordena la cance-lación del pagaré de $155 y condenado el de-mandante a pagar al demandado la suma de. $150.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Presidente Sr. Hernández no tomó parte en. ]p resolución de este caso.